WATHEN, Justice.
Defendant John Lopez appeals from the judgment of the Superior Court (Andros-coggin County, Perkins, J.) following his conviction of unlawful possession of a scheduled drug, 17-A M.R.S.A. § 1107 *319(Supp.1990). The only issue presented on appeal is whether the court erred in denying defendant’s motion to suppress evidence on the basis that the police had probable cause to arrest the defendant. We find no error and affirm.
Because of the information provided to them, the police, at the very least, had an articulable suspicion that justified the stopping of the van and the questioning of defendant. See Alabama v. White, — U.S. -, 110 S.Ct. 2412, 2417, 110 L.Ed.2d 301 (1990); Berkemer v. McCarty, 468 U.S. 420, 439, 104 S.Ct. 3138, 3149-50, 82 L.Ed.2d 317 (1984). The questioning revealed that defendant was driving while his license was suspended and he was arrested for that offense. See State v. Clark, 365 A.2d 1031, 1034 (Me.1976) (warrant is required for a misdemeanor unless crime committed in officer’s presence). Once lawfully in custody, a full search of defendant incident to arrest was reasonable, see United States v. Robinson, 414 U.S. 218, 235, 94 S.Ct. 467, 476-77, 38 L.Ed.2d 427 (1973), and packets of heroin were discovered in defendant’s pocket. Defendant demonstrates no basis for suppression.
The entry is:
Judgment affirmed.
All concurring.